Citation Nr: 1534686	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran requested a Board hearing.  See VA Form 9 of January 2013.  By a filing of January 2015, the Veteran canceled his hearing request and has not sought to reschedule a Board hearing.

In April 2015, the Board remanded the Veteran's claim for further evidentiary development and readjudication of the claim.  For the reasons discussed below, the Board finds that the development directed by the April 2015 remand order has not been adequately performed.  Accordingly, this matter must be remanded for the action directed below.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.

The Veteran has specifically alleged that his hypertension is "a direct result" of his exposure to Agent Orange herbicides in Vietnam.  See Veteran's statement of February 2011.

A November 2008 VA medical examination for diabetes mellitus determined that the Veteran's hypertension "is less likely than not related to diabetes since preceded [sic] several years the diabetes diagnosis."  Furthermore, an August 2012 VA medical examination for diabetes mellitus provided a negative response to the question, "Has the Veteran's DM at least as likely as not (at least a 50% probability) permanently aggravated (meaning that any worsening of the condition is not due to natural progress) [the Veteran's] hypertension?"

In its April 2015 order, the Board found that the medical evidence currently of record was inadequate to resolve the claim for service connection.  The Board determined that "further medical opinion addressing all potentially applicable theories of entitlement--based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale--is needed to resolve the claim for service connection for hypertension."  The Board noted that the record lacked medical opinion addressing a theory of entitlement based on direct service connection, including hypertension as caused by herbicide exposure. 

In its April 2015 order, the Board directed the AOJ to associate with the claims file all outstanding, pertinent records, including VA treatment records.  Thereafter, the AOJ was to arrange for the Veteran to undergo a VA cardiovascular examination by an appropriate physician.  The Veteran's claim was then to be readjudicated and, if the benefit sought on appeal remained denied, a supplemental statement of the claim (SSOC) was to be issued.

The record reflects that VA treatment records dated up to April 2015 have been added to the Veteran's claims folder.  In addition, an SSOC of June 2015 denied the Veteran's claim of service connection for hypertension on the basis that "the medical evidence does not support that [the Veteran's] current condition is linked to [the Veteran's] military service or a service connected disability."

The record does not show, however, that a VA medical examination took place to evaluate the Veteran and to provide a nexus opinion as to all direct and secondary theories of service connection.  Thus, the remand order of April 2015 has not been fully complied with, and the record remains inadequate to decide the Veteran's disability claim.  The Board has determined that this matter must again be remanded for compliance with the action directed below.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his hypertension.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is related to his military service, including his conceded exposure to herbicides.

In providing this opinion, the examiner's attention is directed to the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Relevant points addressed by the examiner may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested in an unusual manner.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is either (1) caused by, or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus.  If the examiner finds that hypertension is aggravated by the service-connected diabetes, the examiner should quantify the degree of aggravation.

The examiner should indicate in his/her report that the claims folder was reviewed and include the reasons behind any opinion expressed.  A report should be prepared and associated with the Veteran's VA claims folder.

Please note that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. Thereafter, readjudicate the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus type II.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




